The opinion of the court was delivered by
Heher, J.
We are in accord with the conclusion of the board of bar examiners that respondent, Leo S. Lowenkopf, has been guilty of unprofessional conduct. He embezzled the sum of $500 entrusted to his care by a client; and, in failing to perform a promise to pay over to a building and loan association, to whom the client was indebted, the sum of $88.31, to be credited on account of the indebtedness arising from the embezzlement, he put his client in default with the association, and thereby caused him substantial loss.
It remains to consider the disciplinary action to be visited upon respondent. The board recommends that he be suspended as an attorney and counselor-at-law for a period of one year, and until the further order of the court.
Respondent has reimbursed his client for slightly more than one-half of the embezzled moneys, and pleads that a lack of financial means has made it impossible to fully discharge the obligation thus arising. There is a suggestion in the proofs, however, that this is not the fact. Respondent for several years has been deputy clerk of the county of Middlesex, but the income from this office does not appear. If, notwithstanding his ability to remedy the wrong thus *204perpetrated, he has persistently refused so to do, his offense is of the deeper dye; and he thereby evinces traits of character that call for more drastic action. He makes evident a willful purpose to retain the fruits of his wrongdoing. But a suspension until the court shall order his reinstatement will suffice for the present. If an application to lift the suspension be interposed after the expiration of a year, further inquiry may then be had to determine whether respondent possesses the character requisite for the practice of law.
Let the report of the board of bar examiners be confirmed, and the respondent be suspended as an attorney and counselor-at-law for a period of one year, and until the further order of this court.